843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas John KORYTO, Defendant-Appellant.
No. 87-1651.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This pro se prisoner appeals from the district court's order denying his Fed.R.Crim.P. 35(a) motion to correct an illegal sentence.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant claimed that the court erroneously attached a special parole term to his sentence because 21 U.S.C. Sec. 841(a)(1)(A) provides for punishment by imprisonment or fine or both, but does not provide for a special parole term.


4
Upon review, we affirm the district court's order.  Defendant was properly sentenced.  Under the law in effect at the time defendant committed the offenses for which he was convicted, a special parole term was a mandatory part of any term of imprisonment imposed under 21 U.S.C. Sec. 841.


5
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation